Citation Nr: 0009698	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-43 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for service-connected residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1957.  
He also served on inactive duty for training on March 26 - 
28, 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran an increased 
evaluation, from 20 percent to 40 percent, for his service-
connected residuals of a low back injury.  The veteran 
contends that he is entitled to a rating in excess of 40 
percent.

In January 1997, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
to address the application of 38 C.F.R. §§ 4.40, 4.45 and the 
issue of functional loss due to the veteran's low back 
disability, pursuant to the holding of the U.S. Court of 
Appeals for Veterans Claims
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
rating decisions dated in July 1998 and May 1999, the RO 
affirmed the 40 percent rating assigned to the veteran's low 
back injury residuals.  In March 2000, the case was returned 
to the Board and the veteran now continues his appeal.


FINDINGS OF FACT

The veteran's service-connected residuals of a low back 
injury are currently manifested by symptomatology consistent 
with pronounced intervertebral disc syndrome, with 
intermittent lumbar radiculopathy, characteristic low back 
pain, demonstrable muscle spasm and absent ankle jerk, 
bilaterally.




CONCLUSION OF LAW

The criteria for an increased evaluation, to 60 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's medical records from his period of inactive 
duty for training show that on March 28, 1976, he sustained 
an injury of his middle and lower back after he accidentally 
fell from a truck onto pavement.  According to a private 
medical statement from the veteran's physician, Anthony J. 
DiStefano, M.D., he received intermittent treatment for 
recurrent back strain ever since that injury.  In a May 1980 
RO decision, he was granted service connection and a 
noncompensable evaluation for chronic residuals of a low back 
injury.  

VA treatment reports show that in April 1981, the veteran was 
prescribed a back brace to help support his lower back.  In a 
rating decision dated in July 1982, a 10 percent rating was 
assigned for the low back disability.  This was later 
increased to 20 percent in a March 1988 rating decision.  

In April 1993, the veteran reopened his claim and sought an 
increased evaluation in excess of 20 percent for his 
residuals of a low back injury.  VA medical records for the 
period of 1989 to 1993 were obtained and associated with the 
file.  These records show that the veteran received treatment 
for his back pain complaints on several occasions during that 
period, and that he had been prescribed medication which 
included Salsalate and Tylenol.  

The report of a July 1993 VA examination shows that the 
veteran complained of experiencing back pain which was 
generally localized to his back, with occasional radiation to 
his left buttock.  He indicated that his back symptoms were 
influenced by heat, humidity and physical activity.  He 
reported that he wore a supportive back brace for the past 8 
to 10 years, and that he used Motrin, and occasionally 
Naproxen and Tylenol, to relieve his symptoms.  He also 
reported that he received occasional heat therapy from VA at 
an outpatient clinic.

On objective examination in July 1993, the veteran did not 
appear to be in acute distress.  He stood with a flattened 
lordosis.  He wore a lumbosacral corset and used a cane in 
his left hand.  No fixed deformities were noted.  A slight 
spasm of his lumbar musculature was observed.  On range of 
motion testing, he could forward flex to 60 degrees, with a 
flattened, but not reversed, lumbar lordosis.  He had 
backward extension that was nil.  He had lateral flexion to 
20 degrees, left and right, but with left-sided pain when 
performing right lateral flexion.  Rotation was to 10 
degrees, bilaterally.  With regard to the question of whether 
the veteran had displayed any objective evidence of pain on 
motion, the examiner noted that during testing, the veteran 
had emitted  some groaning, particularly with rotation.  He 
displayed full range of motion of his hips, but with some 
referred pain to the low back.  Neurological testing 
displayed positive deep tendon reflexes, and his motor and 
sensory systems were intact.  No pathologies were noted on X-
rays of his lumbosacral spine.  The diagnosis was chronic 
lumbar strain.

In an October 1993 decision, the RO awarded the veteran an 
increased rating, to 40 percent, for his service-connected 
low back injury residuals, based on the above findings.

A hearing transcript, dated in September 1994, shows that the 
veteran presented oral testimony at the RO in support of his 
claim for an increased rating for his service-connected low 
back disability.  In his testimony, he stated that he wore 
his back brace every day except for when he slept.  He 
described how his back would "pull out" and produce a 
throbbing, aching pain, with associated discomfort radiating 
down his legs, the left being worse than right.  According to 
his testimony, rainy and damp weather aggravated his back 
symptoms, and he also reported that his back pain would 
interrupt his sleep every night, indicating that lying down 
also aggravated his disability.  He stated, however, that 
during warm weather he would sometimes enjoy periods of up to 
three days in which his back was asymptomatic. 

The veteran reported that he was unable to drive to the level 
that he once was able  when he drove the trucks and vehicles 
and operated the heavy machinery and equipment associated 
with his employment with the Massachusetts Public Works 
Department.  He stated that he used a bus to travel to the 
hearing because of his limited driving abilities.  He also 
reported that in addition to his service-connected back 
injury, he also sustained another back injury during a motor 
vehicle accident which had occurred in May 1994, and that he 
had received workman's compensation for several months after 
this accident.      

The veteran reported that he used prescription medication to 
relieve his back disability symptoms, but he conscientiously 
tried to reduce his use of these drugs lest he become 
dependent on them.  He also stated that he once discussed the 
option of undergoing back surgery with a private physician, 
but he decided not to pursue surgery as a treatment course 
because he was advised of the possibility that the procedure 
could result in more harm to his walking ability than it 
would in providing relief of his back symptoms.

A June 1995 VA outpatient treatment report shows that the 
veteran was noted by the treating physician to have been 
partially disabled by his back disorder.  At the time of his 
treatment, he wore a back brace and used a cane.  On 
examination of his musculoskeletal system, he was able to 
straight leg raise to 70 degrees and he displayed good 
forward and lateral flexion.  His deep tendon reflexes were 
normal.  The assessment was back sprain.  

X-rays of the veteran's lumbosacral spine, taken in December 
1995, show that there was some straightening of his lumbar 
lordosis which, according to the reviewing physician, was 
probably due to muscle spasm.  The examiner commented that 
the veteran's lumbar bodies were well aligned, with well 
preserved disc spaces and there was no evidence of any old or 
recent fracture or any destructive process.  The examiner 
stated that the possibility of a disc disturbance had to be 
ruled out.  

A brief treatment note, dated in February 1996, shows that 
the veteran was referred to the orthopedic clinic for a new 
lumbar support for his longstanding back disorder.

The report of a June 1998 VA examination shows that the 
veteran presented complaints of worsening back symptoms since 
the time of his prior VA compensation examination in June 
1993.  He reported that he experienced more severe back pain, 
primarily in his lower back, with occasional radiation of 
pain down his right leg approximately 2 to 3 times per week.  
Sometimes his right leg would "give out" from under him, 
and he would experience occasional numbness in this leg.  The 
back pain was not described as constant, and it reportedly 
interrupted his sleep and frequently woke him at night, 
sometimes 2 to 3 times per night.  According to the veteran, 
his back symptoms were most prominent during cold and damp 
weather.  He reportedly used Motrin, which he described as 
being reasonably effective in relieving his back pain, and 
also stated that he slept with a slat of plywood under his 
mattress to help firm it up. 

The veteran reported that he was formerly employed by the 
Commonwealth of Massachusetts, initially as a mechanic and 
then as a driver, but that approximately a year ago the 
nature of his job had changed and he was offered early 
retirement, which he accepted.  He reported that he was no 
longer able to perform his job as he was required to perform 
increasingly heavier work.  He reported that his physical 
activities were quite restricted, but that he was able to 
walk and stand fairly comfortably, was able to drive a car 
without apparent difficulty, and that he was able to perform 
some housework and yardwork, including trimming bushes.  He 
was fairly comfortable if seated in a hard chair, but 
uncomfortable seated in a soft chair.  

On physical evaluation, the veteran was observed wearing a 
low back brace and using a cane.  He walked with a halting 
gait and favored his right leg when he did not use a cane.  
Some tenderness was noted over his sacrum and right sciatic 
notch.  He had forward flexion of his lumbar spine to 60 
degrees, lateral flexion to 15 degrees (bilaterally), and 
neurological examination of his lower extremities was 
negative.  He was positive on straight leg raising on his 
right.  A CT scan of his lumbar spine was ordered.  The 
diagnosis was chronic low back syndrome with a possible 
herniated lumbar disc (although, in the examiner's opinion, 
this seemed unlikely).  In his commentary, the examiner 
stated that the veteran described occasional episodes of 
right leg weakness and times when his right leg would give 
way, although he was apparently able to walk without 
difficulty most of the time.  The veteran used his cane for 
when he took long walks or when walking in a strange 
environment, but he did not use it all of the time.  
According to the examiner, if the veteran experienced a 
flare-up of back pain, or if he had to perform with increased 
physical activity, the range of motion of his back could be 
decreased by up to 20 percent, and it was medically probable 
that there would be additional limits in his functionality of 
about 20 percent during these flare-ups.

A CT scan of the veteran's lumbar spine was performed in July 
1998, which revealed the following findings:

At the T12-L1 vertebrae, there was anterior osteophyte 
formation and minimal facet arthropathy, without impact on 
the neural structure.

At the L1-L2 vertebrae, there was anterior osteophyte 
formation, minimal disc bulging and minimal facet 
arthropathy, without impact on the neural structure.

At the L2-L3 vertebrae, there was anterior osteophyte 
formation, a mild to moderate degree of disc bulging and bony 
ridging.  There was also a mild to moderate facet arthropathy 
and mild ligamentum flavum hypertrophy.  There was, at most, 
a minimal bilateral recess narrowing at the L2-L3 level.  
Ventral indentation of the thecal sac without significant 
narrowing of the central canal was present.  The neural 
foramina were patent.

At the L3-L4 vertebrae, there was moderate disc bulging and 
bony ridging.  There was also a small right paracentral 
herniation.  There was bilateral facet and ligamentum flavum 
hypertrophy.  The combination of these findings caused 
moderate right lateral recess narrowing, mild to moderate 
central canal narrowing, and mild to moderate left lateral 
recess narrowing.  The neural foramina were patent.

At the L4-L5 vertebrae, there was moderate diffuse disc 
bulging and bony ridging and moderate bilateral facet and 
ligamentum flavum hypertrophy.  There was mild to moderate 
bilateral lateral recess narrowing.  The neural foramina were 
patent.

At the L5-S1 vertebrae, there was mild disc bulging with 
ventral indentation of the thecal sac, but no compromise of 
neural structures.  There was bilateral sacroiliitis, right 
greater than left.  On the right, there was extensive 
osteophyte formation, anteriorly.  There was a well-defined 
cystic structure, measuring approximately 1 centimeter, with 
a thin sclerotic rim, in the posterior aspect of the right 
ileum at the sacroiliac joint, which the radiologist opined 
as being possibly representative of a lipoma or a benign bone 
cyst.  Anterior to this, there was a well defined sclerotic 
lesion which measured nearly 1 centimeter which also could 
have represented a sclerosing lipoma or other benign bone 
lesion.  A well defined sclerotic focus which measured 5 
millimeters was also observed on the left side of the sacrum 
at the lateral margin of the thecal sac, which was also 
determined to most likely represent a benign bone island or 
sclerosing lipoma.

The report of an April 1999 VA examination shows that the 
veteran complained of onset of back pain after lifting 
weights of 10 pounds and higher.  According to the history he 
presented, his back gave out at least 2 or 3 times in the 
previous 6 months.  His prior complaints of pain radiating 
down his right leg, and the findings of the July 1998 CT scan 
of his lumbar spine were also noted.  The report also cited 
to an electromyographic nerve conduction (EMG) study which 
had been conducted one year previously which did not show 
evidence of lumbar radiculopathy.  The veteran was using 
Tylenol and salicylate medication for his back symptoms.

Physical examination shows that the veteran could forward 
flex on his lumbar spine to 90 degrees, and that he had 
lateral rotation to 40 degrees, bilaterally.  He had 
significant tenderness of his right sciatic notch and 
paraspinal muscle spasm which was greater on his left side 
than his right.  He was positive on straight leg raising on 
his right when his leg was raised to 60 degrees.  Motor 
examination was 5/5 throughout, with normal tone and bulk.  
Examination of his deep tendon reflexes revealed an absent 
right knee jerk and absent bilateral ankle jerks.  His 
sensory system was intact and he could perceive pinpricks.  
He also displayed an antalgic gait on the right when walking.  

The examiner's diagnostic impression was that the veteran 
injured his back in service and now had radicular symptoms in 
his right leg.  CT scan of his lumbar spine demonstrated 
extensive degenerative joint disease which was predominantly 
manifested by anterior osteophytes with no foraminal 
narrowing.  There was also bilateral sacroiliitis, right 
greater than left.  Though an electromyographic study (EMG) 
was ordered to investigate for any permanent radicular signs, 
the examiner conceded that a normal EMG would not entirely 
exclude the existence of an intermittent lumbar 
radiculopathy.  The examiner opined that, based on his 
assessment of the veteran's CT scan, it was as likely as not 
that he was having intermittent L3-L4 radicular nerve 
impingement.

The report of a September 1999 VA examination shows that the 
examining physician had reviewed the medical records 
contained in the veteran's claims file and was familiar with 
his medical history.  The veteran reported at this 
examination that the precipitating factors which would 
produce symptomatic flare-ups of his back pain were walking 
and lifting, and that sitting also aggravated his back.  The 
episodic flare-ups would last approximately 1 to 2 hours and 
were manifest by pain, weakness and fatigue, but he denied 
having any functional loss.  He stated that he was now 
retired from his 28-year-long career as a heavy equipment 
operator, and that it was only towards the end years of his 
career that he became unable to perform his job.  Lying down 
on a solid bed reportedly alleviated his symptoms, as did 
using a back support, a lumbar support pillow and a cane.  He 
stated that he used salicylate medication 2 to 3 times per 
week and received good response from this in reducing his 
back pain.  He described the severity of his back pain as 
being 9 out 10, with 10 being the maximum value, but with 
medication he was able to reduce his perceived pain to half 
of this.  The examining physician noted that the veteran's 
previous EMG study showed no lumbar radiculopathy, and that 
his prior CT scan revealed many anterior osteophytes and 
facet arthropathy, L3-L4 disc bulging, a small right 
paracentral disc herniation and bilateral sacroiliitis.

Physical examination of the veteran's back revealed a mild 
right paraspinal spasm.  On straight leg raising, the veteran 
reported that he started to feel pain at less than 10 
degrees.  No sciatic notch tenderness was observed.  His 
motor system was 5/5.  Sensory examination indicated that he 
was very variable to pinprick and cold sensation throughout, 
with decreased pinprick perception in areas where he has 
intact cold perception.  He had intact position and vibration 
perception.  Deep tendon reflexes were 2+ and equal, and he 
was able to perform lateral bends well.  He displayed heel-
to-shin ataxia.  The diagnoses were post-traumatic 
lumbosacral strain and lumbar disc bulging on the right at 
L3-L4.  The examiner found no evidence of nerve root 
impingement by examination or EMG study.

In the examiner's commentary, he stated that the veteran had 
a back strain in the military, but it seemed that it did not 
interfere with his ability to work for 28 years as a heavy 
equipment operator.  The examiner believed that the veteran's 
current back and leg problems were not related to his 
service-connected back injury.  His EMG study shows no 
radiculopathy.  Though the veteran claimed back fatigue with 
use, the examiner did not believe there is any weakened 
movement or excessive fatigability with use.  With regard to 
the heel-to-shin ataxia and incoordination observed, the 
examiner found this to be cerebellar in origin and unrelated 
to the back disability.  Though the veteran claimed to 
experience painful motion on straight leg raising at less 
than 10 degrees, the examiner's opinion was that motion of 
less than 10 degrees did not even move the nerve root.  The 
examiner noted that the veteran claimed to have back pain on 
use, and also excessive fatigability.  However, the examiner 
found no weakened movement and, as previously stated, the 
incoordination observed was not related to the veteran's back 
disability.  The examiner stated that he was unable to answer 
the question of degrees of additional loss of range of motion 
due to pain with use, weakened movement, excessive 
fatigability and/or incoordination.  However, as the veteran 
claimed that he experienced additional difficulties on 
certain days with use of his back, with associated feelings 
of being weaker and more fatigued, the examiner found that 
these expressions of some mild degree of change resulted in 
about a 10 percent difference.  

The examiner's opinion was that the current findings of disc 
disease and disc pathology revealed on CT scan were not 
related to the veteran's original service-connected back 
disability, and did not believe that there was any additional 
limitation of function related to that.  Specifically, the 
examiner stated that the veteran had a diagnosis of 
lumbosacral strain for many years, but that he was still able 
to work for the better part of his 28 years at a heavy labor 
job without any problem, though the back problems became more 
difficult towards the end of his career.  The examiner noted 
that the veteran had sacroiliitis which, in his opinion, 
should be evaluated with the "HLA-B 27" to rule out 
etiologies of sacroiliitis.

II.  Analysis

To the extent that the veteran contends that his service-
connected residuals of a back injury are productive of a 
greater level of impairment than that reflected by the 40 
percent evaluation currently assigned, his claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), in that it is 
not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The medical evidence shows that the veteran's service-
connected low back disability, currently rated as residuals 
of a low back injury, do not involve residuals of a vertebral 
fracture.  In addition, the medical evidence does not show 
ankylosis of his lumbar spine or limitation of lumbar motion 
akin to ankylosis, such that Diagnostic Codes 5285, 5286, and 
5289 of 38 C.F.R. § 4.71a (1999) may be applied in the 
present case.  The applicable ratings codes for evaluating 
his low back disorder are contained in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5294, and 5295 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999), provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5294 and 
5295 are respectively used to evaluate limitation of motion, 
sacro-iliac injury and weakness, or lumbosacral strain.  The 
veteran's service-connected residuals of a low back injury 
are presently rated as 40 percent disabling.  As these 
aforementioned diagnostic codes do not provide for a more 
than a 40 percent rating, it is not necessary to consider 
them in the adjudication of the veteran's current appeal.

On a range of motion study conducted by VA in July 1993, the 
veteran's lumbar spine displayed 60 degrees of forward 
flexion, almost no backward extension, lateral flexion to 20 
degrees (bilaterally, but with corresponding left-sided pain 
when laterally flexing to the right), and rotation to 10 
degrees (bilaterally).  Some slight muscle spasm was detected 
at this examination.  The records show that the veteran had 
been wearing a supportive back brace since 1981.  

Since the time of the 1993 VA examination, the medical 
evidence and the veteran's oral testimony indicate that there 
has been a worsening of his low back symptoms.  His service-
connected low back disability is currently manifested by 
subjective complaints of recurrent low back pain, with pain 
on motion, pain radiating down his right lower extremity, and 
pain interrupting his sleep several times per week.  A VA 
examination report from June 1998 shows that he was tender at 
the area of his sacrum and right sciatic notch, and he had 
lateral flexion to only 15 degrees, bilaterally, which was 5 
degrees less than noted during the 1993 examination, with 60 
degrees of forward flexion.  In association with the June 
1998 examination, a CT scan in July 1998 revealed the 
presence of disc disease and degenerative changes affecting 
the lumbosacral spine, most notably at the L3-L4 vertebrae.  

The physician who conducted the June 1998 examination opined 
that it was medically probable that the veteran's range of 
motion of his back could be decreased by up to 20 percent, 
and that there would be additional limits in his 
functionality of about 20 percent, whenever he respectively 
experienced a flare-up of back pain, or if he engaged in 
increased physical activity involving his back.  The Board 
interprets this to mean that the veteran experiences 20 
percent less range of motion during flare-ups than the 60 
degrees demonstrated during clinical testing.  20 percent of 
60 equals 12 degrees, which means that the veteran can 
forward flex to approximately 48 degrees during flare ups.  
These findings are sufficient to satisfy the DeLuca 
requirement that functional impairment be assessed with 
contemplation of limitation of motion due to pain during 
episodes of symptomatic flare-up.  Thus, the Board concludes 
that the veteran's current level of functional impairment of 
his lumbar spine due to low back pain has been adequately 
addressed by the examiner, pursuant to 38 C.F.R. §§ 4.40, 
4.45, and is reflected by the findings of this examination.  

Some improvement in the veteran's lumbar range of motion was 
indicated on examination in April 1999, with forward flexion 
to 90 degrees and lateral rotation to 40 degrees, 
bilaterally.  However, significant tenderness of his right 
sciatic notch and paraspinal muscle spasm were observed.  
Examination of his deep tendon reflexes revealed absent 
bilateral ankle jerks, and he was positive on straight leg 
raising to 60 degrees.  The examiner who conducted the April 
1999 examination commented that the veteran had injured his 
back in service and now experienced radicular symptoms of his 
right leg.  The examiner also acknowledged that the prior EMG 
study was negative for neuropathy, though he remarked that 
the EMG study by itself would not entirely exclude the 
existence of an intermittent lumbar radiculopathy.  Thus, 
after reviewing the report of the July 1998 CT scan, the 
examiner concluded that it was as likely as not that the 
veteran experienced intermittent L3-L4 radicular nerve 
impingement.

In contrast, the report of a September 1999 VA examination 
shows that the veteran had no sciatic notch tenderness, 
though some muscle spasm was observed.  The physician who 
conducted the examination presented a diagnosis of post-
traumatic lumbosacral strain and lumbar disc bulging on the 
right at L3-L4.  However, he was of the opinion that the 
veteran's current back and leg complaints, and the findings 
of lumbosacral disc disease and disc pathology shown on CT 
scan, were unrelated to his service-connected residuals of a 
low back injury.  The physician further stated that that he 
could find no evidence of any nerve root impingement by 
examination or EMG study.

38 C.F.R. § 4.71a, Diagnostic Code 5293, contemplates 
disability of the spine due to intervertebral disc syndrome.  
It provides that assignment of a noncompensable evaluation is 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome 
manifested by recurring attacks.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome manifested 
by recurring attacks with only intermittent relief.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  

The objective medical evidence demonstrates that the 
veteran's service-connected residuals of a low back injury, 
is manifested by subjective complaints of paraspinal muscle 
spasm, constant low back pain, pain radiating down the hips 
and right lower extremity, and pain on motion.  Also, in 
April 1999, a VA physician noted that the veteran had absent 
ankle jerks, bilaterally, and determined that the findings 
obtained on CT scan in July 1998 indicated that it was as 
likely as not that the veteran's low back symptoms were 
indicative of intermittent L3-L4 radicular nerve impingement.  

Countering this evidence, however, is the veteran's oral 
testimony of September 1994, in which he reported that in May 
1994, he sustained a back injury during a work-related motor 
vehicle accident and received workmen's compensation for 
several months afterward, thus indicating an intervening 
trauma unrelated to service which may have materially 
contributed to his underlying back disability.  Additionally, 
the conclusions of the VA physician who conducted the 
September 1999 VA examination were that the veteran had no 
neuropathy and that his current back and leg complaints were 
unrelated to his service-connected back disability.  However, 
the Board notes that the veteran's complaints of radiating 
pain from his back to his hip were reported on examination as 
early as July 1993, nearly a year before the veteran's work-
related motor vehicle accident.  Furthermore, the physician 
from the September 1999 examination did not offer any 
reasoning behind his opinions other than to make a 
declaratory statement of his conclusions.  In view of this, 
the Board finds that the evidence is in relative equipoise 
regarding whether or not the veteran's current low back 
symptomatology is related to his service-connected residuals 
of a low back injury.  Resolving all doubt in the veteran's 
favor, the Board finds the conclusions of the physician who 
conducted the April 1999 examination to be the definitive 
assessment of the status of the veteran's current back 
disability due to a service-connected low back injury.  
38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Based on the findings and conclusions presented in the April 
1999 VA examination report, it appears that the veteran's 
constellation of low back symptoms more closely approximates 
the disability picture contemplated by Diagnostic Code 5293 
for a 60 percent rating for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk.  See 38 C.F.R. §  4.7 (1999).  
Thus, the Board finds that assignment of an increased rating, 
to 60 percent, is warranted by the evidence.  The veteran is 
not entitled to a rating in excess of 60 percent as this is 
the maximum rating contemplated by the schedule.


ORDER

An increased rating, to 60 percent, for service-connected 
residuals of a low back injury is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

